UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934: For the transition period from to 01-06914 Commission File Number Worldwide Biotech & Pharmaceutical Company (Name of small business issuer in its charter) Delaware (State or other jurisdiction of Incorporation) 59-0950777 (IRS Employer Identification Number) 4 Fenghui South Road, 15th Floor, A10-11501 Jie Zuo Mansion, Xi'an, Shaanxi P.R. China 710075 (Address of principal executive offices) 86-29-88193339 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o The number of shares outstanding of each of the Issuer's classes of common equity, as of the latest practicable date: As of August 17, there were 53,915,653 shares of the common stock issued and outstanding. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934)(check one): Yes o Nox Transitional Small Business Disclosure Format (check one): Yes o Nox Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements WORLDWIDE BIOTECH AND PHARMACEUTICAL COMPANY TABLE OF CONTENTS SEPTEMBER30, 2007 Page PART I. FINANCIAL INFORMATION Item 1. Financial Information (Unaudited): 2 Consolidated Balance Sheet at September 30, 2007 3 Consolidated Statements of Operations and Comprehensive Loss for the Three and Nine Months Ended September 30, 2007 and 2006 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 5 Notes to the Consolidated Financial Statements 6 – 9 Item 2. Management’s Discussion and Analysis or Plan of Operation 10 Item 3.Controls and Procedures 14 PART II. OTHER INFORMATION (Items 1-6) 15 Signatures 16 - 2 - Table of Contents WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET September 30, 2007 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 159,344 Accounts receivable, net of allowance for doubtful accounts of $ 236,515 146,377 Inventories 342,129 Prepayments and other current assets 146,406 Total Current Assets 794,256 PROPERTY, PLANT AND EQUIPMENT - Net 5,062,294 LICENSES, net 23,177 LAND USE RIGHTS, net 685,765 Total Assets $ 6,565,492 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Loan payable $ 640,615 Note payable 180,333 Current maturities of mortgages payable 2,254 Note payable - bank 1,334,615 Accounts payable 349,484 Due to related parties 2,953,930 Other current liabilities 563,501 Total Current Liabilities 6,024,732 MORTGAGESPAYABLE, net of current maturities 39,915 MINORITY INTEREST 273,792 Total Liabilities 6,338,439 STOCKHOLDERS' EQUITY: Common stock $.001 par value; 90,000,000 shares authorized; 53,915,653 shares issued and outstanding 53,916 Additional paid-in capital 12,379,820 Accumulated deficit (12,232,836 ) Accumulated other comprehensive loss: Foreign currency translation gain 26,153 Total Stockholders' Equity 227,053 Total Liabilities and Stockholders' Equity $ 6,565,492 See accompanying notes to the consolidated financial statements. - 3 - Table of Contents WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) For The Three Months Ended For the Nine Months Ended September 30, September 30, 2007 2006 2007 2006 NET REVENUES $ 39,936 $ 126,428 $ 183,477 $ 329,061 COST OF GOODS SOLD 32,392 118,392 155,538 302,483 GROSS PROFIT 7,544 8,036 27,939 26,578 OPERATING EXPENSES: Selling expenses 3,359 7,276 18,024 54,140 Research and development 10,467 3,680 58,942 33,008 Professional fees 10,775 43,629 14,868 145,378 Stock-based compensation - 199,500 585,000 798,500 General and administrative 117,604 171,481 435,702 533,175 Total Operating Expenses 142,205 425,566 1,112,536 1,564,201 LOSS FROM OPERATIONS (134,661 ) (417,530 ) (1,084,597 ) (1,537,623 ) OTHER INCOME (EXPENSE): Interest income 456 50 456 167 Interest expense (51,269 ) (58,883 ) (142,859 ) (200,801 ) Other income (expense) (17,611 ) (2,889 ) (17,611 ) (3,672 ) Government grants 285,218 13 285,218 15,468 Realized gain on sale of marketable securities 13 - 23,057 18,001 Total Other Income (Expenses) 216,807 (61,709 ) 148,261 (170,837 ) INCOME (LOSS) BEFORE MINORITY INTEREST 82,146 (479,239 ) (936,336 ) (1,708,460 ) MINORITY INTEREST (64,953 ) (45,530 ) (118,925 ) (181,372 ) NET INCOME (LOSS) 147,099 (433,709 ) (817,411 ) (1,527,088 ) OTHER COMPREHENSIVE INCOME (LOSS) Change in unrealized gain on marketable securities - (59,826 ) 32,793 217,593 Foreign currency translation gain (loss) 9,194 10,573 (12,038 ) 25,008 COMPREHENSIVE INCOME (LOSS) $ 156,293 $ (482,962 ) $ (796,656 ) $ (1,284,487 ) NET INCOME (LOSS) PER COMMON SHARE - BASIC AND DILUTED: Net income (loss) per common share - Basic and diluted $ 0.00 $ (0.01 ) $ (0.02 ) $ (0.04 ) Weighted average number of common shares outstanding - basic and diluted 53,915,653 40,709,281 50,557,053 40,427,236 See accompanying notes to the consolidated financial statements. - 4 - Table of Contents WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For The Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (817,411 ) $ (1,527,089 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 214,466 248,410 Stock-based compensation 585,000 798,500 Minority interest (118,925 ) (181,372 ) Gain on sale of marketable securities (23,057 ) - Changes in assets and liabilities: Accounts receivable 27,281 (34,055 ) Inventories (49,882 ) (35,191 ) Prepayments and other current assets 50,764 (26,578 ) Accounts payable 7,163 - Other current liabilities (646,657 ) (86,777 ) NET CASH USED IN OPERATING ACTIVITIES (771,258 ) (844,152 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of marketable securities 161,745 1,342 Investment in marketable securities - (417,563 ) Cash used for business acquisitions - 293,018 Minority's share of the equity of Daiying's subsidiary - (15,708 ) Purchase of property and equipment (75,143 ) - Purchase of licenses - - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES 86,602 (138,911 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from loan payable - 607,287 Payments on loan payable (467,115 ) (948,887 ) Proceeds from note payable - stockholder 523,436 430,162 Payments on mortgages payable (68,687 ) (28,986 ) Proceeds from stockholders/officers 743,650 891,609 NET CASH PROVIDED BY FINANCING ACTIVITIES 731,284 951,185 EFFECT OF EXCHANGE RATE CHANGES ON CASH (4,603 ) (8,867 ) NET DECREASE IN CASH 42,025 (40,745 ) CASH at beginning of period 117,319 94,570 CASH at end of period $ 159,344 $ 53,825 SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Interest paid $ 200,801 $ 200,801 NON-CASHINVESTING AND FINANCING ACTIVITIES: Issuance of common stock for debt conversion $ 1,000,000 $ - Transfer of certain property for debt reduction $ 334,959 $ - See accompanying notes to the consolidated financial statements. - 5 - Table of Contents WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (UNAUDITED) Note 1 - Organization and Operations Worldwide Biotech & Pharmaceuticals Company, (“Worldwide” or the “Company”) was incorporated in Delaware in 1961. In the fourth quarter of 2005, the Company commenced revenue producing operations. On April 20, 2004, as amended on August 3, 2004 and effective December 16, 2004, under an Agreement and Plan of Reorganization, the Company issued 33,600,000 shares of its common stock for the acquisition of all of the outstanding capital stock of Yangling Daiying Biological Engineering Co., Ltd. (“Daiying”) with the former shareholders of the Company retaining 1,057,102 or approximately 5% of the outstanding stock. As a result of the ownership interests of the former shareholders of Daiying, for financial accounting purposes, the exchange of stock has been treated as a recapitalization of Worldwide with Daiying deemed the accounting acquirer and Worldwide deemed the accounting acquiree under the purchase method of accounting in accordance with Statement of Financial Accounting Standards (“SFAS”) No.141, Business Combinations. Additionally, as part of the Merger, the Company, whose former name was Sun City Industries, Inc., amended its Articles of Incorporation, and changed its name to Worldwide Biotech & Pharmaceuticals Company. Daiying was incorporated on November 26, 2001 in Shaanxi Province, the People’s Republic of China (the “PRC”). Its principal business activities are to develop and market viruses/viral vectors, external diagnostic reagents, prophylactic vaccines for humans, and oral solid dosage forms of traditional Chinese medicine products. On March 7, 2005, Daiying formed Shaanxi Daiying Medicine Distribution Co., Ltd. (“Shaanxi”) with a stockholder of the Company, in which Daiying holds a 90% interest. The stockholder’s contribution for its 10% interest was Reminbi (“RMB”) 500,000 (equivalent to US$61,956 at December 31, 2005), which has been reduced by its proportional share of Shaanxi’s loss from inception-to-date. Shaanxi’s principal business activities are trading of medicine products. On July 26, 2005, Glory Dragon Investments Ltd. (“Glory Dragon”), an international business company, was formed in the British Virgin Islands by the Company. Glory Dragon then established a wholly-owned foreign investment company in the People’s Republic of China known as Shaanxi Allied Shine International Investment Management Consulting Ltd. (“Shaanxi Allied”) on December 27, 2005. Worldwide transferred all of its shares in Daiying to Shaanxi Allied on December 27, 2005. On January 19, 2006, Worldwide, by and through its wholly owned subsidiary, Daiying, entered into a Reorganization Agreement with Hunan Hua Yang Pharmaceutical Co. Ltd. (“Hua Yang”) and its shareholders. Pursuant to this agreement, the Company issued 482,800 shares of its common stock to the shareholders of Hua Yang to acquire 51%. Hua Yang incorporated on June 22, 1999 in Hunan Province, China, engages in developing, manufacturing and marketing synthetic chemical medicine, antibiotics, immune vaccine and nutrient supplements. Also on January 19, 2006, Daiying entered into a Reorganization Agreement with Hunan Ze An Pharmaceutical Co. Ltd. (“Ze An”) and its shareholders.Daiying paid RMB3,400,000 (equivalent to US$424,115 at March 31, 2006) and 217,600 shares of common stock of Worldwide for 65% of Ze An. Ze An was incorporated in February 2000 in Hunan Province, China, and engages in developing, manufacturing and marketing essential traditional Chinese medicine, organic herbal medicine, and nutraceutical products. On December 18, 2006, Daiying, Mr. Aibin Chen and Mr. Zuobin Li, minority shareholders of Ze An and Hua Yang, entered into a Consolidation and Reorganization Agreement (“Consolidation”). Pursuant to the Consolidation, Ze An merged into Hua Yang with Hua Yang assumed all assets and liabilities of Ze An and Hua Yang continues as the surviving entity. In addition, as part of the Consolidation, Daiying acquired a 15% equity interest of Ze An for a note payable to Mr. Zhongyu Lu, a former shareholder of Ze An, of RMB1,351,200 (equivalent to $172,954 at December 31, 2006). The note included the principal of RMB1.2 million (equivalent to $153,600 at December 31, 2006) and accrued interest of RMB151,200 (equivalent to $19,354 at December 31, 2006) based on an interest rate of 6.3% per annum with both principal and interest due December 4, 2007. The Company owns a 67.3486% equity interest of Hua Yang subsequent to the consolidation. Note 2 - Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission to Form 10-QSB and Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods have been included. These consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2006 and notes thereto contained in the Report on Form 10-KSB of the Company as filed with the United States Securities and Exchange Commission (the “Commission”) on April 6, 2007. Interim results are not necessarily indicative of the results for the full year. The consolidated financial statements include all the accounts of the Company and its wholly-owned and majority-owned subsidiaries. All significant inter-company balances and transactions have been eliminated. The results of operations for Hua Yang have been included in the Consolidated Statements of Operations and Comprehensive Loss since the date of acquisition. - 6 - Table of Contents WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (UNAUDITED) Reclassification Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported losses. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reporting amounts of revenues and expenses during the reported period. Significant estimates include the estimated useful lives of property, plant and equipment and intangible assets. Actual results could differ from those estimates. Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. Inventories The Company values inventories, consisting of finished goods, work in process and raw materials, at the lower of cost or market. Cost is determined on the weighted average cost method. Cost of work in process and finished goods comprises direct labor, direct materials, direct production cost and an allocated portion of production overhead. The Company regularly reviews raw materials and finished goods inventories on hand and, when necessary, record a provision for excess or obsolete inventories based primarily on current selling price and sales prices in confirmed backlog orders. Property, Plant and Equipment Property, plant and equipment are recorded at cost.Expenditures for major additions and betterments are capitalized.Maintenance and repairs are charged to operations as incurred. Depreciation of property, plant and equipment is computed by the straight-line method (after taking into account their respective estimated residual values) over the assets estimated useful lives ranging from five (5) years to 20 years. Leasehold improvements, if any, are amortized on a straight-line basis over the lease period or the estimated useful life, whichever is shorter. Upon sale or retirement of property, plant and equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in operations. Revenue Recognition In general, the Company records revenue when persuasive evidence of an arrangement exists, services have been rendered or product delivery has occurred and the title and risk of loss transfer to the buyer, the sales price to the customer is fixed or determinable, and collectability is reasonably assured. Persuasive evidence of an arrangement is demonstrated via invoice to the customer; product delivery is evidenced by the warehouse shipping log as well as a signed bill of lading from the trucking company and no product return is allowed except for defective or damaged products; the sales price to the customer is fixed upon acceptance of the purchase order; and there are no separate sales rebates, discounts, or volume incentives. The Company manufactures and distributes traditional Chinese medicine, including drink tablets, synthetic medicine, antibiotics, biotech medicine and biotech reagents; wholesale Class II medical devices, Class III medical devices, including but not limited to, medical sewing materials and bond, medical high molecular materials and products, and disposable sterile medical devices. The majority of the Company's revenue derives from sales contracts with distributors. The Company sells certain products to certain customers on a consignment basis. The Company records revenue for consignment transactions when the consignee sells the product to the end users. Research and Development Research and development costs are charged to expense as incurred. Research and development costs consist primarily of remuneration for research and development staff, depreciation and maintenance expenses of research and development equipment and material costs for research and development. - 7 - Table of Contents WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (UNAUDITED) Recently Issued Accounting Pronouncements In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation Number 48 “Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109” (“FIN 48”). FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken in a tax return. The Company must determine whether it is “more-likely-than-not” that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. Once it is determined that a position meets the more-likely-than-not recognition threshold, the position is measured to determine the amount of benefit to recognize in the financial statements. FIN 48 applies to all tax positions related to income taxes subject to FASB Statement No. 109 “Accounting for Income Taxes”.
